Citation Nr: 1419305	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-41 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for heel spurs of both feet.

2.  Entitlement to service connection for lower back pain.

3.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), claimed as depression.

4.  Entitlement to an initial evaluation in excess of 10 percent for carpal tunnel syndrome, left upper extremity from April 29, 2009.

5.  Entitlement to an initial evaluation in excess of 10 percent for carpal tunnel syndrome, right upper extremity from April 29, 2009.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from June 1976 to November 1976, as confirmed by the National Personnel Records Center (NPRC).  The Veteran had reserve component service from 1976 to 1990, then had verified active service from November 1990 to August 1991.  She returned to reserve component service until she retired effective in August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision, and later rating decisions, of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned at a Videoconference Hearing in October 2013.  The transcript of that hearing is associated with the Veteran's electronic (Virtual VA) record.  The record reflects that the issues on appeal were explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claims, and that efforts were taken to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

During her hearing, the Veteran raised a claim for service connection for an ankle disorder and raised a claim of entitlement to a higher evaluation for PTSD.  Those claims, which have not been adjudicated by the RO, are not before the Board on appeal, but are REFERRED to the agency of original jusridiciton (AOJ) for adjudication.  

The claims for initial evaluations in excess of 10 percent for carpal tunnel syndrome of each upper extremity are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran did not report or seek medical evaluation of foot or heel pain during active service or a presumptive period thereafter, nor is there medical evidence that she incurred or manifested a disabling foot or heel injury or heel spurs during any period of duty for training.

2.  The Veteran reported back pain during ACDUTRA in 1976, but did not report or seek evaluation for a back injury or back pain during later active or inactive service, and did not seek medical treatment of back pain for several years after her 1998 separation from reserve service.  

3.  The persuasive evidence does not show the Veteran has an acquired psychiatric disorder other than PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for heel spurs of both feet, or for a heel spur of either foot, are not met.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.303 (2013).

2.  The criteria for service connection for low back pain are not met.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.303 (2013).

3.  The criteria for service connection for a psychiatric disorder other than PTSD are not met.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that she is entitled to service connection for the claimed disorders.  VA has a duty to notify and assist Appellants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the Appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Appellant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was notified of the criteria for service connection by a letter issued in May 2009.  The initial letter was issued prior to the September 2009 RO decision in this matter.  

During her testimony before the Board, the Veteran acknowledged that she understood the difference between active duty (AD) and reserve duty (ACDUTRA or inactive duty for training (INACDUTRA)) for purposes of entitlement to service connection.  Transcript, August 2011 Travel Board Hearing, 11-14.  The Veteran has demonstrated actual knowledge of the criteria for service connection.  She has not contended that she has been prejudiced by the timing or content of notice, and no prejudice due to any notice deficiency is apparent from the record.  

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); but see Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a VA examination is not required when there is no credible evidence establishing an event, injury, or disease in service).  

In this case, the service treatment records for the Veteran's active service show that the Veteran did not suffer an event, injury, or disease in service related to the heels or low back, and show that the Veteran does not have a disease or symptoms of a disease manifest during an applicable presumptive period.  The appellant's lay testimony and the statements of others fail to establish when heel pain was first manifested or had its onset, and so are not sufficient to provide a basis for a finding that a current heel disorder (spurs) "may be associated" with the Veteran's reserve military service.  Thus, no VA examination is required because there is no credible evidence establishing an event, injury, or disease in service.  

Service treatment records and official personnel records from the Veteran's AD, ACDUTRA, and INACDUTRA were obtained.  The Veteran submitted lay statements and private medical evidence.  VA clinical records are associated with the claims file and electronic file.  The Veteran did not identify any other records as possibly relevant.

The discussion at the hearing establishes that the Veteran was advised of the criteria for service connection, including based on ACDUTRA or INACDUTRA.  

Claims for service connection 

Applicable law provides that service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military, naval, or air service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.306. 

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training."  38 U.S.C.A. § 101(21), (24); 38 C.F.R. §§ 3.1(d), 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  The regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40 (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as arthritis.   Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Thus, when a claim is based on a period of duty for training, there must be evidence that the individual became disabled due to the claimed disease or injury while performing ACDUTRA, or due to an injury while performing INACDUTRA.  In the absence of such evidence, the period of ACDUTRA does not qualify as "active military, naval, or air service."  See 38 U.S.C.A. § 101(22), (24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

1.  Entitlement to service connection for heel spurs 

In this case, the Veteran contends that heels spurs are due to the rigors of staying in shape for active duty, ACDUTRA, and INACDUTRA for many years.  The Veteran has not been able to identify when heel spurs were first diagnosed.  The records available from the Veteran's first period of ACDUTRA, in June 1976 to November 1976, do not demonstrate that the Veteran complained of foot or heel pain.  Subsequent reserve medical records dated from 1978 through 1987 disclose no complaint of foot or heel pain or request for medical evaluation of foot or heel pain.  

The Veteran's November 1990 induction examination for active duty described the Veteran's feet as normal.  There is no notation that the Veteran reported foot or heel pain during her active service from November 1990 to August 1991, even though she sought treatment on numerous occasions during her service, primarily for numbness of her hands.  The fact that she did not report foot or heel pain is significant, since she had opportunities to report foot or heel pain.

Similarly, the report of June 1991 separation examination establishes that the Veteran's feet were described as normal, and discloses that the Veteran was referred for specialty examination based on her complaints about hand pain.  In the medical history the Veteran completed, she responded "no" to questions about cramps in the legs, foot trouble, or lameness.  The medical provider who reviewed the Veteran's medical history included no notation about foot or heel pain or injury.  

The Veteran's 1992, 1993, and 1994 reserve component records and physical profiles reflect complaints of upper extremity pain.  Limitations were placed on certain act ivies involving the wrists, hands and arms, but the records disclose no complaints of leg or foot pain, no medical treatment for foot or heel pain, and reflect no physical profile limitation for walking or running.  

In August 2007, the Veteran sought evaluation for bilateral heel pain.  She reported that both feet would ache if she was on her feet for a long time.  The Veteran had used non-weight-bearing and orthotics to treat the pain.  The provider noted that the orthotics were "years old" and were worn out.  The Veteran reported a history of multiple ankle sprains.  She also reported previous use of an ankle brace.  She reported multiple occasions of the left ankle giving way and feeling unstable, for many years, worse in the last two years.  Radiologic examination disclosed no abnormality of either ankle, but there was a calcaneal spur on each foot at the heel.  See August 2007 treatment notes of EJP, DPM.

In 2007, more than 15 years after her active duty ended in August 1991, and nearly 10 years after her 1998 retirement from reserve service, the Veteran sought private treatment for ankle pain.  She reported that her ankles hurt worse at night and after standing at work.  The Veteran was a cafeteria manager.  The Veteran referenced the last major ankle sprain as occurring two years earlier.  See October 2007 outpatient treatment record, EJP, DPM.  The Veteran also submitted a July 2009 medical statement, with an illegible signature, stating that the Veteran "has had heel spurs for over 20 years."  The Veteran attributed this medical statement to HK, MD.  In 2008, the Veteran again reported that her ankles and heels were painful; no additional history was noted.  
In her April 2009 claim, the Veteran sought service connection for heel spurs in both feet and for pain in both feet.  At her hearing before the Board, the Veteran clarified that her description of pain in both feet was in part, a description of ankle pain.  The complaint of an ankle disorder manifested by pain is, as noted in the Introduction, above, referred to the AOJ.  The Veteran also noted her belief that running for miles in combat boots caused ankle and ligament damage, which caused heel spurs.  At the August 2011 hearing, the Veteran testified that she sustained a fall during a particular period of reserve service, injuring her ankle and possibly her heels.  She provided a copy of her order to report for that service, which reflects that she was ordered to state active duty to provide flood relief in the state from January 19, 1998 to January 23, 1998.  

The Veteran submitted lay statements from several co-workers, all of whom observed that the Veteran had foot pain, had pain when walking, or used crutches because of foot pain at times.  

There is no doubt that the Veteran has foot pain or that calcaneal spurs are shown on recent radiologic examinations.  However, the Veteran has not presented evidence demonstrating that she incurred foot or heel injury during active service or that foot or heel injury was manifested during her active service.  The Veteran's records of active service are entitle devoid of any reference to foot or heel pain or injury, and establish that no treatment was sought for foot or heel pain.  The service treatment records from the Veteran's period of active duty are entirely unfavorable to the Veteran's claim for  service connection for heel spurs.

Reserve duty medical records from 1992 to 1996 are devoid of any reference to foot or heel pain or diagnosis of any foot or heel disorder.  Heel spurs were not "noted" during any period of active duty or inactive duty.  The July 2009 medical statement is found to be of no probative value because it is inconsistent with the medical evidence of record, including the findings of a June 1991 separation examination.  

The second and third elements for service connection may be established by showing continuity of symptomatology.  However, the only evidence that heel spurs were present chronically and continuously following the Veteran's active duty are the statements from the Veteran and individuals who observed her at her non-military work.  While the Veteran and others clearly reported that the Veteran had foot and heel pain for many years, neither the Veteran or any other individual was able to identify the date of onset of chronic and continuous symptoms of foot or heel pain, so entitlement to service connection based on continuity and chronicity of symptoms is not applicable.  

The Veteran has not presented evidence that she incurred a foot or heel injury during her active service or that heel spurs were present proximate to her active service during any applicable presumptive period.  The Veteran alleges that running in combat boots for the many years of her reserve service and her brief active service resulted in heel spurs, but this evidence does not establish that heel spurs were manifested during a period of active service or within a presumptive period following active service.  

The Veteran is not entitled to a presumption that heel spurs were caused by an injury during a period of state-ordered duty in January 1998.  There is no service department record that the Veteran was disabled by an injury during the January 1998 reserve service, and records do not link an injury to the current diagnosis of heel spurs.  The lay statements submitted by the Veteran establish that she manifested foot pain prior to the claim on appeal, but none of the lay statements identify the year of onset of the Veteran's foot or heel pain, so those statements do not present a factual basis which requires medical opinion as to the likely onset or etiology of heel spurs.  The Veteran's private records from 2007 to 2009 do not disclose history relevant to the date of onset of cause of current heel spurs.  

In short, the Veteran's service treatment records from her active service and from ACDUTRA and INACDUTRA provide no evidence that foot or heel injury, other than an ankle injury, was incurred during a period of performance of military duties.  The Veteran has provided no lay or medical evidence showing or tending to show that foot or heel pain which may be linked to a heel disorder was incurred during her military duties.  In the absence of evidence showing such link, the law does not authorize VA to grant service connection based on the Veteran's unsupported contention that she must have incurred heels spurs as a result of running in combat shoes during reserve service from 1976 to 1998.  The evidence is not in equipoise. The claim must be denied. 

2.  Entitlement to service connection for lower back pain

In this case, the Veteran contends that low back pain began during her first period of service, a period of ACDUTRA.  The Veteran contends that there was no injury, but she noticed back pain after starting physical training.  However, the records available from the Veteran's five-month period of ACDUTRA in June 1976 to November 1976 do not demonstrate a back injury.  The available records from 1978 to 1987, and from the Veteran's active service in 1991 through 1992, and the records available prior to and following the Veteran's 1998 reserve service separation reflect that the Veteran did not report back pain, but rather denied back pain, through all active and inactive service in the 20 years following the 1976 complaint of back pain.  

August 2007 private clinical records from EJP, DPM, reflect that the Veteran had heel spurs do not include a diagnosis of a back disorder or notation that the Veteran complained of back pain.  The lay statements from the Veteran and others do not indicate the date of onset of the Veteran's current back pain.  

The report of a March 2010 VA examination noted that the Veteran complained of back pain recurring about one time per month, but that report did not indicate what year such recurrent back pain had its onset, nor did it reveal that any provider had assigned a diagnosis for the Veteran's back pain.  Pain does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

The Veteran's lay testimony establishes that she has back pain, but do not identify a date of onset nor a medical care provider who had treated or reported a diagnosis related to back pain.  The Veteran's contention that she has had recurrent back pain since 1976 is not credible, in light of the lack of evidence that the Veteran has been treated by a VA or non-VA provider after 1976.  The theory of chronicity and continuity of symptomatology is not applicable to substantiate any element of service connection.  The evidence is not in equipoise. The claim must be denied. 


3.  Claim for service connection for a psychiatric disorder other than PTSD

Service connection is in effect for PTSD from the date of the Veteran's claim.  The Veteran also seeks service connection for depression as a separate acquired psychiatric disorder.  

The Veteran submitted private medical records from EJP, DPM, and other private records dated in 2008 and 2009.  These private clinical records reveal no diagnosis of a psychiatric disorder.  At her hearing, the Veteran testified that she has not sought private psychiatric treatment.  

At the 2010 VA examination, the examiner rendered one diagnosis, PTSD.  The examiner described the symptoms that the Veteran reported as including anxiety, tearfulness, depression, distraction and difficulty with memory, and disturbed sleep, among other symptoms.  However, the examiner did not offer separate diagnoses for each of the Veteran's reported symptoms, but, rather, assigned one diagnosis, PTSD.  The examiner stated in the reported that there were "[n]o other diagnoses" on Axis I or Axis II.  The VA examination report states an opinion, in effect, that the assigned psychiatric diagnosis, PTSD, accounts for all symptoms of psychiatric disability.  See March 2010 VA examination at page 11.  

VA treatment records include notation indicating a history of depressive disorder.  A December 2011 VA mental health intake report noted diagnosis of PTSD and depressive disorder without additional comments as to the basis for the depressive disorder diagnosis.  A March 2012 VA examination report provided only one Axis I diagnosis, PTSD.  It was noted that the symptoms of PTSD included depressed mood.  

The Board acknowledges that separate service connection grants may be assigned for separately-diagnosed psychiatric disorders when warranted.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  VA regulations, however, do not authorize separate grants of service connection for the same symptom under different diagnoses.  38 C.F.R. § 4.14 ("the evaluation of the same manifestation under different diagnoses is to be avoided" because it is pyramiding).  

Based upon the evidence of record, the Board finds the persuasive evidence does not demonstrate that the Veteran has an acquired psychiatric disorder other than PTSD and that her symptoms of depression are included as a manifestation of this service-connected disability.  The March 2010 and March 2012 VA opinion are found to be persuasive in this case.  The preponderance of the evidence establishes that the Veteran has PTSD.  Although VA treatment records include notations also indicative of a separate depressive disorder, those records do not show the diagnosis was provided based upon examination with consideration of the requisite diagnostic criteria.  Nor is there any evidence of depressive disorder symptoms distinguishable from the depressed mood associated with the diagnoses provided for her service-connected PTSD.  Therefore, the Board finds she is not entitled to a separate grant of service connection for any psychiatric disorder other than PTSD, to include depression.  The claim must be denied.


ORDER

The appeal for service connection for heel spurs of both feet is denied.

The appeal for service connection for lower back pain is denied.

The appeal for service connection for an acquired psychiatric disorder other than PTSD is denied.


REMAND

At her hearing, the Veteran asserted that her disabilities due to bilateral carpal tunnel syndrome had increased in severity since a VA examination was conducted in 2009.  The Veteran should be afforded contemporaneous VA examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

The Veteran also contends that the examination failed to address the activities she needs to perform on a daily basis.  An evaluation of her abilities with respect to common activities required in serving food, to include lifting and carrying food, opening jars and tabbed cans, and similar activities requiring repetitive use of the hands may assist the Veteran in substantiating her claim.

Accordingly, the case is REMANDED for the following action:

1.  Associate any VA clinical records showing treatment of the upper extremities or a neurologic disorder of the upper extremities since the August 2009 VA examination with the record. 

2.  Afford the Veteran an opportunity to identify each private provider or any treating facility rendering treatment of the upper extremities or a neurologic disorder of the upper extremities since the August 2009 VA examination.  

3.  Schedule a VA neurologic examination of the left upper extremity below the elbow and of the right upper extremity below the elbow to determine the nature and extent of bilateral carpal tunnel disability, to include an evaluation of the effects on repetitive use of the hands and common food preparation activities requiring use of the hands.  All necessary tests should be performed.  The claims folder should be made available to the examiner in conjunction with the examination.  

4.  Following completion of the above, review the evidence and determine whether either claim may be granted.  If not, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
T. L. DOUGLAS 
ActingVeterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


